[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT            FILED
                    ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                           No. 08-10773                  AUGUST 10, 2009
                       Non-Argument Calendar            THOMAS K. KAHN
                     ________________________               CLERK


                 D. C. Docket No. 07-01494-CV-JEC-1

TENNISE ROBINSON CHARLES,


                                                         Plaintiff-Appellant,

                                versus

TIMOTHY SCARBERRY,
CVS Pharmacy,
BRENDA FARLEY,
G.M., CVS Pharmacy,
RUSS,
R.M., CVS Pharmacy,
KATIE BOLSEN,
CVS Pharmacy,
DENEKA,
CVS Pharmacy, et al.,


                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________
                          (August 10, 2009)
Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

        Tennise Robinson Charles, proceeding pro se, appeals the sua sponte

dismissal of her 42 U.S.C. § 1983 complaint against managers and employees of

her former employer, CVS Pharmacies (“CVS”), and an employee of CVS’s

workers’ compensation insurance company. The district court dismissed the

complaint for failure to state a claim for relief under 28 U.S.C. § 1915(e)(2)(B)(ii).

No reversible error has been shown; we affirm.

       Charles’s complaint centered around her termination from CVS and the later

denial of benefits.1 She alleged that a plastic stool she was standing on while she

restocked shelves “gave way,” causing her to fall and injure her neck, lower back,

shoulders and arms. Charles received workers’ compensation benefits for a time

after this incident. But, at CVS’s request, a physician examined her and concluded

that she could return to work without restrictions. About a month after this

examination, Charles was terminated, and her workers’ compensation benefits

were stopped. The reason given by the insurance adjuster for her termination and

denial of benefits was that the authorized treating physician who examined Charles



       1
         Charles also discussed many problems she had while employed at CVS, including that
her job title never changed even though she worked in different departments and that her pay did
not increase when she moved to the pharmacy department.

                                               2
after her fall stated that she could return to work without restrictions, but Charles

failed to return to work. Charles alleged that this reason was a lie and that the

physician who examined her was not her authorized treating physician.

       The district court allowed Charles to amend her complaint so that she could

better explain the federal basis of her termination claim. In her amended

complaint, Charles stated that “wrongful discharge” was the federal claim she was

invoking for the “illegal firing.” She also stated that she sought relief for libel and

slander based on the reason given for her termination and for discrimination based

on how she was treated at CVS. The district court determined that Charles failed

to allege facts about her termination that, if proved, would state a violation of

federal law and that her other allegations also failed to show a violation of federal

law.

       On appeal, Charles does not address explicitly the district court’s reasoning

for its dismissal of her complaint, but she repeats that she was terminated

wrongfully, discriminated against, and subjected to libel and slander.2 We review


       2
          In her amended complaint, Charles mentioned that she sought relief under several other
statutes, including the Fair Credit Reporting Act and the Occupational Health and Safety Act.
But on appeal, she makes no arguments about these claims; and, thus, they are abandoned.
Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002) (not considering issues that pro se
litigant failed to brief on appeal). And in her brief, Charles discusses alleged lawyer malpractice
in her workers’ compensation suit and alleged criminal acts by Defendants. To the extent
Charles attempts to raise new claims in her brief, we decline to address them. See Walton v.
Johnson & Johnson Serv., Inc., 347 F.3d 1272, 1283 n.10 (11th Cir. 2003) (stating that we will
not address an argument that was not raised before the district court).

                                                 3
de novo a district court’s sua sponte dismissal for failure to state a claim under

section 1915(e)(2)(B)(ii), accepting the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). In addition, we liberally

construe pro se pleadings. See Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

       To prevail on a claim under section 1983, Charles had to demonstrate (1)

that Defendants deprived her of a right secured by the Constitution or federal law

and (2) that such deprivation occurred under color of state law. Arrington v. Cobb

County, 139 F.3d 865, 872 (11th Cir. 1998). Here, no matter whether Charles

otherwise made allegations sufficient to state a violation of federal law, she failed

to allege that any deprivation occurred under color of state law. CVS employees

and an insurance adjuster do not act under the color of state law. See Focus on the

Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003)

(explaining that, “the under-color-of-state-law element of [section] 1983 excludes

from its reach merely private conduct, no matter how discriminatory or wrongful”)

(quotations and citation omitted).3

       And we agree with the district court that Charles’s allegations do not



       3
        While the district court did not base its dismissal on the state action part of a prima facie
section 1983 claim, we may affirm on any ground supported by the record. See Bircoll v.
Miami-Dade County, 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

                                                  4
evidence the denial of a constitutional right. For instance, as the district court

noted, claims of libel and slander do not state a violation of federal law and are not

cognizable in a section 1983 civil rights action. Paul v. Davis, 96 S. Ct. 1155,

1165-66 (1976). To the extent Charles sought to base her section 1983 claim on

wrongful termination or failure to promote under Title VII, an allegation of a Title

VII violation cannot provide the sole basis for a section 1983 claim. See

Arrington, 139 F.3d at 872.4

       Therefore, the district court’s conclusion that Charles stated no claim under

federal law is without error.

       AFFIRMED.




       4
         Charles’s complaint was filled out on a form for section 1983 civil rights violations, and
she did not cite to Title VII; but Title VII does provide a federal cause of action for wrongful
termination. See 42 U.S.C. § 2000e-2(a)(1); Maynard v. Bd. of Regents, 342 F.3d 1281, 1289
(11th Cir. 1989). Charles did not state a claim for relief under Title VII: Absence of allegations
that persons who were not like her were treated better.

                                                 5